Citation Nr: 0801790	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  06-33 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to dependency and indemnity (DIC) 
compensation under 38 U.S.C. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, M.C. and L.S.



ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
November 1945.  He died in February 2004; the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an June 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Baltimore, Maryland.  The appellant subsequently 
initiated and perfected an appeal of this determination.  The 
appellant testified before the undersigned Acting Veterans 
Law Judge in December 2007; a transcript of that hearing is 
associated with the claims folder.

A motion to advance this case on the Board's docket was 
received and granted by the Board in December 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking entitlement to DIC benefits pursuant 
to 38 U.S.C.A. § 1318 and entitlement to service connection 
for the cause of death of the veteran.

In an December 2005 statement, the appellant, through her 
accredited representative, raised the matter of clear and 
unmistakable error (CUE) in the August 2001 rating decision 
that awarded service connection for hearing loss and 
tinnitus.  The representative argued that the RO should have 
awarded an earlier effective date based upon the evidence 
within the claims file.  

The RO has not addressed the issue of CUE.  The Board finds 
that the CUE question is inextricably intertwined with the 
issues in this case and must be decided in the first instance 
by the RO, before the Board reaches a final determination on 
the earlier effective date issues.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered). 

Accordingly, the case is REMANDED for the following action:

1.	The RO should adjudicate the matter of 
whether there was CUE in the August 
2001 rating decision which granted 
service connection for hearing loss and 
tinnitus.  A separate rating action 
should be issued by the RO.  This new 
rating action, if unfavorable, will not 
be before the Board unless it is 
properly appealed by the appellant to 
the Board.  

2.	After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If 
the disposition remains unfavorable, 
the RO should furnish the appellant a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



